DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1 — 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Although, some of the references found disclose a client or customer setting a time-limit (U.S. Patent Application No. 2005/0201547, paragraphs 0008, 0030 and 0033), the prior art, cited on the accompanying 892, does not teach nor disclose alone or in combination the bolded portions of the independent claims shown below

1. A computerized-method using a cloud-based computing environment for improving client service, in a contact center, fee computerized-method comprising:
in a computerized system comprising a processor, a database of historical data; and a memory to store fee database, upon an ‘inbound call to fee contact center, said processor is configured to operate an Interaction Manager (IM) microservice to receive a Computer Telephony Integration (CTI) event and send it to an Agent Desktop Optimizer (ADO) module, said ADO module is configured to;
retrieving a context of a query and a time-limit of a client from fee CTI event;

attempting to retrieve data from fee database of historical data to evaluate average resolution time for the received context;
when the data is found, comparing the evaluated average resolution time with the received time-limit and when the received time-limit is below the evaluated average resolution time, sending the client a delay notice and providing the client a menu of options for querying through other channels,
when the data is not found, or when the received time-limit is above the evaluated average resolution time, presenting on an agent dashboard, via a display unit, the time-limit of the client and accordingly updating parameters in the agent dashboard during fee inbound call.

10. A computerized-system using a cloud-based computing environment for improving client service, in a contact center, the computerized-system comprising:

a processor:
a database of historical data; and
a memory configured to store said database of historical data;
upon an inbound call to the contact center, said processor is configured to operate an Interaction Manager (IM) microservice to receive a Computer Telephony Integration (CTI) event and send it to an Agent Desktop Optimizer (ADO) module, said ADO module is configured to; retrieve a context of a query and a time-limit of a client from the CTI event;

attempt to retrieve data from the database of historical data to evaluate average resolution time for the received context;
when the data is found, compare the evaluated average resolution time with the received time-limit and when the received time-limit is below the evaluated average resolution time, send the client a delay notice and provide the client a menu of options for querying through other channels,
when the data is not found, or when the received time-limit is above the evaluated average resolution time, present on an agent dashboard, via a display unit, the tone-limit of the client and accordingly update parameters in the agent dashboard during the inbound call.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
18Feb2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652